ACCEPTED
                                                                                           12-14-00155-CV
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                       5/1/2015 1:12:20 PM
                                                                                             CATHY LUSK
                                                                                                    CLERK

                                NO. 12-14-00155-CV

                                                                FILED IN
        In the Twelfth District Court of Appeals at Tyler12th COURT OF APPEALS
                                                              TYLER, TEXAS
               _______________________________________________
                                                          5/1/2015 1:12:20 PM
                                                              CATHY S. LUSK
             BRENDA BREWER, DEANNA MEADOR, PENNY ADAMS,Clerk
                                and SABRA CURRY,

                                                            Appellants

                                          v.

                          LOWE’S HOME CENTERS, INC.,

                                                            Appellee

               _______________________________________________

                    CERTIFICATE OF CONFERENCE FOR
               UNOPPOSED MOTION FOR EXTENSION OF TIME
                         TO FILE APPELLEE’S BRIEF
               _______________________________________________

      Appellee Lowe’s Home Centers, Inc. files this Certificate of Conference

supporting its Unopposed Motion for Extension of Time to File Appellee’s Brief.

                                     I.
                        CERTIFICATE OF CONFERENCE

      The undersigned counsel certifies that she contacted counsel for Appellants

Brenda Brewer, Deanna Meador, Penny Adams and Sabra Curry, who indicated that

Lowe’s Home Center, Inc.’s Motion for Extension of time to File Appellee’s Brief is

unopposed.




                                           1
                                                 Respectfully submitted,


                                                 /s/ Sheri L. Caldwell
                                                 Holly H. Williamson
                                                 State Bar No. 21520100
                                                 Sheri L. Caldwell
                                                 State Bar No. 24038798
                                                 HUNTON & WILLIAMS LLP
                                                 1445 Ross Avenue, Suite 3700
                                                 Dallas, Texas 75202
                                                 (214) 979-3000 (Telephone)
                                                 (214) 880-0011 (Facsimile)
                                                  hwilliamson@hunton.com
                                                 scaldwell@hunton.com

                                                 ATTORNEYS FOR APPELLEE
                                                 LOWE’S HOME CENTERS, INC.


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been sent to the

following counsel of record by email, on this the 1st day of May, 2015:

        Matthew R. Pearson
        Brendan K. McBride
        Gravely & Pearson, LLP
        425 Soledad, Suite 600
        San Antonio, Texas 78205
        mpearson@gplawfirm.com
        brendan.mcbride@att.net


                                                 /s/ Sheri L. Caldwell
                                                 Sheri L. Caldwell




                                             2

23797.000411 EMF_US 55494335v1